      Case 1:04-cr-01110-DLC Document 717 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 PRENKA IVEZAJ,                          :
                                         :
                           Petitioner,   :            20cv4889 (DLC)
                                         :
                -v-                      :            04cr1110 (DLC)
                                         :
 UNITED STATES OF AMERICA,               :                  ORDER
                                         :
                           Respondent.   :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     In a motion dated June 22, 2020, petitioner moves pursuant

to 28 U.S.C. § 2255 to vacate his 84-month sentence of

imprisonment imposed under 18 U.S.C. § 924(c). 1        On June 23, the

Court of Appeals for the Second Circuit granted petitioner’s

motion for leave to a file a second or successive petition to

vacate or correct his conviction under § 2255.         Accordingly, it

is hereby

     ORDERED that the respondent file an answer to the petition

or other pleading in response thereto, along with the relevant

transcripts, no later than August 28, 2020.

     IT IS FURTHER ORDERED that the Clerk of Court serve copies

of this Order, the petition, and the memorandum of law and

affirmation/affidavit in support thereof, by certified mail upon


1 The June 22 motion was filed on this Court’s docket on June 25,
2020.
         Case 1:04-cr-01110-DLC Document 717 Filed 06/26/20 Page 2 of 2



the United States Attorney for the Southern District of New

York.

     IT IS FURTHER ORDERED that petitioner shall have thirty

days from the date on which he is served with respondent's

answer to file a response.        The petition will be considered

fully submitted as of that date.

     SO ORDERED:

Dated:       New York, New York
             June 26, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
